HOBSON, Judge.
Appellant was charged in one information with escape while lawfully confined in the state prison system and in another information was charged in one count with assault with intent to commit murder in the first degree, the second count of auto theft and the third count of possession of a firearm during the commission of a felony.
Appellant’s attorney negotiated with the state that if appellant would plead guilty the maximum penalty he would receive on the escape charge would be fifteen years .and not more than one year on each of the counts in the three-count information, said sentences to run consecutively. The trial judge sentenced the appellant to one year on the escape charge and five years on each of the offenses in the three-count information, all to be served consecutively.
Although the aggregate of the sentences does not exceed the maximum of eighteen years which was negotiated, this case must be remanded for re-sentencing as to all of*235fenses within the bounds of the negotiated plea arrangements of which the court was aware.
Reversed and remanded for re-sentencing.
MANN, C. J., and GRIMES, J., concur.